Case 1:18-cv-04921-PGG-KHP Document 138 Filed 06/14/19 Page 1 of 2

ROGERS & HARDIN

a

Dan F. Laney

Direct: 404.420.4624
Direct Fax: 404.230.0951
Email: dlaney@rh-law.com

June 14, 2019

VIA CM/ECF

Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse

500 Pearl Street

New York, New York 10005

Re: Sparrow Fund Management, LP v. MiMedx Group, Inc., et al.
Case No. 1:18-cv-04921 (PGG) (KHP)

Dear Judge Parker,

On behalf of Defendant Parker H. (“Pete”) Petit, I write in response to Plaintiffs
supplemental filing. See ECF No. 135. Mr. Petit disputes the inaccurate “findings” of MiMedx’s
Audit Committee as stated in the Company’s Form 8-K. But that dispute is not material to
Sparrow’s motion for leave to amend its complaint against the Company and Mr. Petit to assert
defamation and malicious prosecution claims.

To bring suit against Mr. Petit in New York, Sparrow must demonstrate that this Court has
personal jurisdiction over him. This Court and the District Court previously determined that there is
no personal jurisdiction over Mr. Petit. The Form 8-K provides no reason to suggest that ruling was
incorrect. The Form 8-K does not concern any of the public statements allegedly made by Mr. Petit
regarding Sparrow or short sellers. Nor does it discuss the Company’s decision to bring suit against
Sparrow. By way of example, nowhere do the words “short seller”, “Aurelius Value”, “Sparrow”, or
“New York” appear in the 8-K. Indeed, Sparrow’s supplemental filing does not argue that any of
the “findings” in the 8-K support personal jurisdiction over Mr. Petit.

Moreover, the Form 8-K does not, of course, change Sparrow’s allegation that its reputation
was allegedly harmed by the filing of Sparrow J and other statements. That central allegation means
that personal jurisdiction for both the defamation claim and the malicious prosecution claim must be
assessed under the strict long-arm statute for defamation. See Senese v. Hindle, 11-CV-0072 RJD,
2011 WL 4536955, at *10 (E.D.N.Y. Sept. 9, 2011) (holding that the plaintiff could not circumvent
the long-arm statute’s defamation requirements because “the gravamen of [the] case [was] plaintiff’s
contention that defendant defamed him[.]”), report and recommendation adopted, 11-CV-72 RJD
RLM, 2011 WL 4529359 (E.D.N.Y. Sept. 28, 2011). As this Court already found, Sparrow cannot
meet that burden.

Rogers & Hardin LLP | 2700 Intemational Tower | 229 Peachtree Street NE | Atlanta, GA 30303 | 404.522.4700 Phone | 404.525.2224Fax | rh-law.com
Case 1:18-cv-04921-PGG-KHP Document 138 Filed 06/14/19 Page 2 of 2

ROGERS & HARDIN

ee

Honorable Katherine H. Parker
June 14, 2019

Page 2

Neither does the Form 8-K support the merits of Sparrow’s proposed defamation and
malicious prosecutions claims because the 8-K does not discuss the reasons MiMedx’s decided to
file suit against Sparrow. According to the 8-K, the Audit Committee’s investigation concerned four
subjects: “(1) the Company’s revenue recognition practices; (2) revenue management activities; (3)
actions taken against whistleblowers; (4) tone set by senior management; and (5) Anti-Kickback
Statute and related allegations.” ECF No. 135 at 2. None of these subjects involve action by
management toward short sellers or bloggers. Even when discussing actions taken against
whistleblowers, the 8-K makes clear that the Audit Committee’s “findings” are limited to alleged
“action against employees who raised concerns about the Company’s practice.” /d. at 8 (emphasis
added). The 8-K says nothing about alleged misconduct by management related to short sellers in
general or Sparrow in particular.

Thus, Sparrow’s recent supplemental submission does not support the filing of its proposed

amended complaint.
LU, yours,

Dan F. Laney

DFL/clf
cc: Counsel of Record (via cm/ecf)
